Order entered July 25, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00176-CR

                         RAYMOND ELLIS NEWSOME, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-20384-W

                                           ORDER
       Appellant, who has been appointed counsel, filed written verification that he requested

the reporter’s record on June 25, 2018. In light of this, we ORDER court reporter Patricia Holt

to file the reporter’s record in this appeal WITHIN FIFTEEN DAYS of the date of this order.

       We DIRECT the Clerk to send a copy of this order to Judge Tracy Holmes, Presiding

Judge, 363rd Judicial District Court; to court reporter Patricia Holt; to Ron Goranson, and to the

Dallas County District Attorney.




                                                      /s/   LANA MYERS
                                                            JUSTICE